Citation Nr: 1738326	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  16-13 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Counsel





INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied the claims on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDINGS OF FACT

1. Resolving all doubt in favor of the Veteran, he was exposed to acoustic trauma during active service, and has experienced symptoms of bilateral hearing loss continuously since separation from service.

2. Resolving all doubt in favor of the Veteran, he was exposed to acoustic trauma during active service, and has experienced symptoms of tinnitus continuously since separation from service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.303, 3.309, 3.385 (2016).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A.       §§ 1101, 1110, 1112 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.303, 3.309, (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303 (a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

Alternatively, continuity of symptomatology may be established if a claimant can demonstrate:  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology under 38 C.F.R. § 3.303 (b); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Where a claimant asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, he can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a), including neurological disorders, including sensorineural hearing loss and tinnitus.  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). 

The Veteran, in a January 2015 statement, asserted that he was never given hearing protection during service, and that he has had hearing loss and tinnitus since his discharge from service.  In his March 2016 Substantive Appeal, the Veteran asserted that when he was separated from service, he complained about his tinnitus to his brother, who told him what it was and that there was nothing to be done about it; and the Veteran asserts that he "left it at that."  During his March 2015 VA examination, the Veteran reported noise exposure as a combat Veteran in the Republic of Vietnam involved in driving trucks and general exposure to firing guns.  The Veteran's service separation document, his DD-214, indicates that his military occupational specialty (MOS) was heavy vehicle driver.  There is not a chronological listing of the Veteran's posts and responsibilities currently associated with the claims file, however, in March 2013, the National Personnel Records Center (NPRC) confirmed the Veteran's service in the Republic of Vietnam from September 1965 to December 1965.  The Board concedes that the Veteran experienced acoustic trauma during service as a result of his military duties, driving heavy vehicles, and as a result of exposure to firing weapons or being around fired weapons in the Republic of Vietnam, as he is competent to report his in-service experience and there is no indication that he is not credible.  See Layno.

The Veteran's service treatment records are silent for complaint, treatment, or diagnosis of bilateral hearing loss or tinnitus.  On entrance into service, his October 1963 Report of Medical Examination, his puretone thresholds, in decibels, for the right ear were +5, +5, +5, +5, +10, +10, and +10, +10, +10, +10, +30, +30, for the left ear, each measured at 500, 1000, 2000, 3000, 4000, and 6000 Hertz (Hz), respectively.  Upon separation from service, his December 1965 Report of Medical Examination, his puretone thresholds, in decibels, for the right and left ears were 0, 0, 0, 0, each measured at 500, 1000, 2000, and 4000 Hz.  

On VA examination in March 2015, the Veteran's puretone thresholds, in decibels, for the right ear were 20, 25, 35, 70, 65, 70, and 15, 25, 45, 80, 80, 75, for the left ear, each measured at 500, 1000, 2000, 3000, 4000, and 6000 Hz, respectively.  Impaired hearing will be considered a disability, in pertinent part, when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hz is 40 decibels or greater.  38 C.F.R. § 3.385.  As the Veteran demonstrated an auditory threshold in any of the specified frequencies of 40 decibels or greater, he has current bilateral hearing loss that meets the VA requirements for consideration as a disability.  As noted above, the Veteran reported his in-service noise exposure and also described his post-service noise exposure driving trucks and farming and post-service recreational noise.  The examiner noted that the Veteran's in-service        puretone thresholds were found to be within normal limits, without a significant threshold shift.  

The examiner opined that the Veteran's bilateral hearing loss was less likely than not related to service, as there was occupational noise exposure and a lack of an in-service significant threshold shift.  The examiner opined that the Veteran's tinnitus was less likely than not related to service, as the Veteran's current hearing loss cannot be attributed to in-service noise exposure, and neither can a symptom such as tinnitus as it is often related to the noise exposure which would have caused the hearing loss, and as the Veteran was exposed to noise post-service, from his occupation and recreation.

At the time of the March 2015 VA examination, of record was the Veteran's assertion that his bilateral hearing loss and tinnitus have existed since separation from service in 1965.  It appears that the examiner did not ask the Veteran to date the onset of his bilateral hearing loss and tinnitus.  Thus, the examiner did not consider or address the Veteran's auditory symptoms that existed since separation from service and based the negative opinion solely on the Veteran's results of audiometric testing during service and his report of post-service occupational and recreational noise.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  

In this regard, the Veteran, during instances of VA treatment in the years prior to his March 2015 VA examination, while being treated for other disabilities, reported either no change in hearing or denied hearing problems.  The Board cannot explain why the Veteran has asserted that he has experienced continuous bilateral hearing loss and tinnitus since separation from service and also has denied hearing problems during VA treatment.  It is possible that the report of such, appearing in a list of symptoms, in the VA treatment reports for treatment for other disabilities, was copied over to the next instance of treatment.  It is possible that the Veteran did not report such symptoms as he was not being treated by VA for bilateral hearing loss or tinnitus.  It is also significant that the Veteran, on VA examination in March 2015, had relatively severe bilateral hearing loss; and the Board has considered that such a bilateral hearing loss most likely did not appear overnight and has indeed been present, worsening, over the years preceding the Veteran's claim.  The Veteran is competent to report the onset of his symptoms and, considering the above circumstances, there is no indication that he is not credible in this regard; the Board finds such lay statements as to onset as probative evidence in the current appeal.  See Layno.  Thus, without sufficient consideration of the Veteran's lay statements in this regard, the VA opinion is of little probative value. 
Based on the forgoing, there is probative evidence of current bilateral hearing loss that meets the VA requirements for consideration as a disability and tinnitus, and, resolving all doubt in favor of the Veteran, probative evidence of in-service acoustic trauma and continued auditory symptoms from the time of separation from service to the present.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. § 3.304, 3.309; Walker, 708 F.3d 1331, at 1337-39.  The Board thus finds that service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

 Service connection for tinnitus is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


